Case 2:21-cv-05215-CAS-JEM Document 22 Filed 08/04/21 Page 1 of 5 Page ID #:169



  1    JULIE GUTMAN DICKINSON (SBN 148267)
       jgutmandickinson@bushgottlieb.com
  2
       LISA C. DEMIDOVICH (SBN 245836)
  3    ldemidovich@bushgottlieb.com
       BUSH GOTTLIEB, A LAW CORPORATION
  4    801 North Brand Boulevard, Suite 950
  5    Glendale, California 91203-1260
       Telephone: (818) 973-3200
  6    Facsimile: (818) 973-3201
  7
       Attorneys for Defendants Screen Actors Guild-
  8    American Federation of Television and Radio Artists
       Michael Pniewski, and David Hartley-Margolin
  9
       JEFFREY DEMAIN (SBN 126715)
 10
       jdemain@altber.com
 11    DANIELLE LEONARD (SBN 218201)
       dleonard@altber.com
 12    ALTSHULER BERZON LLP
 13    177 Post St., Suite 300
       San Francisco, CA 94108
 14    Telephone: (415) 421-7151
       Facsimile: (415) 362-8064
 15
 16    Attorneys for Proposed Defendants Gabrielle Carteris,
       David P. White, Duncan Crabtree-Ireland, Ray
 17    Rodriguez, John T. McGuire, John Carter Brown, and
       Linda Powell
 18
 19    Additional counsel and parties listed on following
       pages
 20
                                     UNITED STATES DISTRICT COURT
 21                                 CENTRAL DISTRICT OF CALIFORNIA
 22
 23     FRANCIS FISHER,                                       CASE NO.: 2:21-cv-5215-CAS-JEM

 24               Plaintiff,                                  JOINT STIPULATION FOR BRIEFING
                                                              OF THE APPLICATION FOR LEAVE
 25                                                           TO ADD SECTION 501(a) CLAIM AND
                  v.                                          RULE 12 MOTION
 26
        SAG-AFTRA, et al.,
 27
 28               Defendants.                                 Judge: The Hon. Christina A. Snyder
                                                                                        Case No. 2:21-cv-5215-CAS-(JEMx)
           Joint Stipulation for Briefing on the Application for Leave to Add Section 501(a) Claim and Rule 12 Motion

      762726v2 11840-31004
Case 2:21-cv-05215-CAS-JEM Document 22 Filed 08/04/21 Page 2 of 5 Page ID #:170




  1
      NEVILLE LAWRENCE JOHNSON (SBN 66329)
  2   njohnson@jjllplaw.com
      DOUGLAS L. JOHNSON (SBN 209216)
  3   djohnson@jjllplaw.com
  4   DANIEL BORIS LIFSCHITZ (SBN 285068)
      dlifschitz@jjllplaw.com
  5   JOHNSON AND JOHNSON LLP
      439 North Canon Drive Suite 200
  6
      Beverly Hills, CA 90210
  7   Telephone: (310) 975-1080
      Facsimile: (310) 975-1095
  8
  9   STEVEN A. SCHWARTZ (Pro Hac Vice)
      sas@chimicles.com
 10   CHIMICLES SCHWARTZ KRINER
      AND DONALDSON-SMITH LLP
 11
      361 West Lancaster Avenue
 12   Haverford, PA 19041-0100
      Telephone: (610) 642-8500
 13   Facsimile: (610) 649-3633
 14
      ROBERT J. KRINER, JR. (Pro Hac Vice)
 15   rjk@chimicles.com
      EMILY L. SKAUG (Pro Hac Vice)
 16   els@chimicles.com
 17   CHIMICLES SCHWARTZ KRINER
      AND DONALDSON-SMITH LLP
 18   2711 Centerville Road Suite 201
 19   Wilmington, DE 19808
      Telephone (302) 656-2500
 20   Facsimile: (302) 656-9053
 21   EDWARD SIEDLE (Pro Hac Vice pending)
 22   esiedle@aol.com
      LAW OFFICES OF EDWARD SIEDLE
 23   17789 Fieldbrook Circle West
 24   Boca Raton, FL 33496
      Telephone: (561) 703-5958
 25
      Attorneys for Plaintiffs Frances Fisher
 26   on behalf of herself and all other similarly
 27   situated members SAG-AFTRA

 28                                                              1                     Case No. 2:21-cv-5215-CAS-(JEMx)
          Joint Stipulation for Briefing on the Application for Leave to Add Section 501(a) Claim and Rule 12 Motion
Case 2:21-cv-05215-CAS-JEM Document 22 Filed 08/04/21 Page 3 of 5 Page ID #:171




  1                                               STIPULATION
  2          This stipulation is entered into by and among plaintiff Francis Fisher and
  3   defendants Screen Actors Guild-American Federation of Television and Radio
  4   Artists (“SAG-AFTRA”), Gabrielle Carteris, David P. White, Duncan Crabtree-
  5   Ireland, Ray Rodriguez, Michael Pniewski, David Hartley-Margolin, John T.
  6   McGuire, John Carter Brown, and Linda Powell (collectively, “Individual
  7   Defendants”), by and through their respective counsel:
  8          1.      Plaintiff Francis Fisher filed an application for leave to file proposed
  9   complaint pursuant to 29 U.S.C. Section 501(a) on June 25, 2021, along with a
 10   proposed complaint asserting claims pursuant to 29 U.S.C. §159(a) and §501(a).
 11          2.      On July 28, 2021, the Court denied plaintiff’s application without
 12   prejudice, and directed the parties to meet and confer and submit a stipulated
 13   schedule for the anticipated filing of Plaintiff’s complaint asserting the §159(a)
 14   claim, and application to add her 501 claim, and the simultaneous briefing of
 15   Defendants’ opposition to that application and any responsive pleading and/or Rule
 16   12 motion with respect to the complaint.
 17          3.      On August 2, 2021, Defendant SAG-AFTRA and Individual Defendants
 18   agreed that they would waive service of process with respect to any forthcoming
 19   complaint and application pursuant to Rule 4(d).
 20          4.      In the interests of efficiency for the parties and the Court, the parties by
 21   and between the undersigned counsel and pursuant to L.R. 8-3, conferred by Zoom
 22   because counsel are located in different cities, on August 2, 2021, and agreed to the
 23   following briefing schedule:
 24                  a.       Plaintiff shall file any complaint setting forth her Section 159(a)
 25          claim alongside a verified Application for leave to add a claim pursuant to
 26          Section 501(a) (along with the proposed amended complaint setting forth that
 27          additional claim) by no later than August 6, 2021.
 28                                                              2                     Case No. 2:21-cv-5215-CAS-(JEMx)
          Joint Stipulation for Briefing on the Application for Leave to Add Section 501(a) Claim and Rule 12 Motion
Case 2:21-cv-05215-CAS-JEM Document 22 Filed 08/04/21 Page 4 of 5 Page ID #:172




  1                 b.      Defendants’ Opposition to Plaintiff’s Application and any Rule
  2         12 Motions in this matter shall be due no later than October 6, 2021.
  3                 c.       Plaintiff’s response to Defendants’ Opposition to Application and
  4         her Opposition to Defendants’ Rule 12 Motions shall be due no later than
  5         November 22, 2021.
  6                 d.       Defendants’ replies to Plaintiff’s response and opposition shall be
  7         due no later than January 7, 2022.
  8                 e.       A hearing date as scheduled by the Court.
  9
      DATED: August 4, 2021                         JULIE GUTMAN DICKINSON
 10
                                                    LISA C. DEMIDOVICH
 11                                                 BUSH GOTTLIEB, A LAW CORPORATION
 12
 13
                                                    By: /s/ Julie Gutman-Dickinson
 14                                                     JULIE GUTMAN-DICKINSON
                                                    Attorneys for SAG-AFTRA, David Hartley-
 15
                                                    Margolin and Michael Pniewski
 16
 17   DATED: August 4, 2021                         JEFFREY DEMAIN
 18                                                 DANIELLE LEONARD
                                                    ALTSHULER BERZON LLP
 19
 20
 21                                                 By: /s/ Danielle Leonard
                                                        DANIELLE LEONARD
 22                                                 Attorneys for Proposed Defendants Gabrielle
 23                                                 Carteris, David P. White, Duncan Crabtree-Ireland,
                                                    Ray Rodriguez, John T. McGuire, John Carter
 24                                                 Brown, and Linda Powell
 25
 26
 27
 28                                                             3                     Case No. 2:21-cv-5215-CAS-(JEMx)
         Joint Stipulation for Briefing on the Application for Leave to Add Section 501(a) Claim and Rule 12 Motion
Case 2:21-cv-05215-CAS-JEM Document 22 Filed 08/04/21 Page 5 of 5 Page ID #:173




      DATED: AUGUST 4, 2021                         NEVILLE LAWRENCE JOHNSON
  1
                                                    DOUGLAS L. JOHNSON
  2                                                 DANIEL BORIS LIFSCHITZ
                                                    JOHNSON AND JOHNSON LLP
  3
  4                                                 ROBERT J. KRINER, Jr.
                                                    STEVEN A. SCHWARTZ
  5                                                 EMILY L. SKAUG
                                                    CHIMICLES SCHWARTZ KRINER AND
  6
                                                    DONALDSON-SMITH LLP
  7
                                                    EDWARD SIEDLE
  8                                                 LAW OFFICES OF EDWARD SIEDLE
  9
 10
                                                    By: /s/ Robert Kitner
 11
                                                        ROBERT KITNER
 12                                                 Attorneys for Frances Fisher on behalf of herself
                                                    and all other similarly situated members of SAG-
 13                                                 AFTRA
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                             4                     Case No. 2:21-cv-5215-CAS-(JEMx)
         Joint Stipulation for Briefing on the Application for Leave to Add Section 501(a) Claim and Rule 12 Motion
